        Case 1:20-cv-00819-GSA Document 7 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JEHU HAND,                                         1:20-cv-00819-GSA (PC)
12                      Plaintiff,                   ORDER GRANTING APPLICATION TO
                                                     PROCEED IN FORMA PAUPERIS
13          v.
                                                                    and
14   MANAGEMENT AND TRAINING
     CORPORATION, et al.,                            ORDER DIRECTING PAYMENT
15                                                   OF INMATE FILING FEE BY FCI
                        Defendants.                  MENDOTA
16

17

18

19

20

21          Plaintiff is a federal prisoner proceeding pro se pursuant to 403 U.S. 388 (1971) and has

22   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made

23   the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

24   be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

25   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

26   percent of the preceding month’s income credited to plaintiff’s trust account. FCI Mendota is

27   required to send to the Clerk of the Court payments from plaintiff’s account each time the amount

28   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                       1
       Case 1:20-cv-00819-GSA Document 7 Filed 07/16/20 Page 2 of 2

 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3        1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4        2. The Warden of FCI Mendota or his/her designee shall collect payments from

 5              plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 6              the preceding month’s income credited to the prisoner’s trust account and shall

 7              forward those payments to the Clerk of the Court each time the amount in the

 8              account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 9              $350.00 has been collected and forwarded to the Clerk of the Court. The

10              payments shall be clearly identified by the name and number assigned to this

11              action.

12        3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

13              in forma pauperis application on the Warden of FCI Mendota, at P.O. Box 39,

14              Mendota, CA 93640.

15        4. The Clerk of the Court is directed to serve a copy of this order on the Financial

16              Department, U.S. District Court, Eastern District of California, Sacramento Division.

17
     IT IS SO ORDERED.
18

19     Dated:     July 16, 2020                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                    2
